Smith, L,
delivered the opinion of the court.
Appellant appeals to this court from a conviction in the court below under an affidavit charging that he (appellant) did in Alcorn county, Miss., in the city of Corinth, and within five miles of the courthouse of Alcorn county, sell intoxicating liquors in violation of the act of the legislature approved February 12, 1884 (Laws 1884, ch. 182). This statute made it “unlawful for any. person to make, sell, or give away in said city of Corinth, or within five miles of the court house of said county of Alcorn, any spirituous, vinous, malt, or intoxicating liquors of any kind, or mixture thereof,” and provides a punishment therefor different from that imposed by the general prohibition law enacted by the legislature of 1908 (Laws 1908, ch. 113). This affidavit does not charge, and was not intended to charge, a violation of the general law,, but charged, and was intended to charge, only a violation of the act of 1884. After .a verdict, appellant filed a motion in arrest of judgment on the ground that the affidavit charged him with the commission of no offense, in that it charged him with violating a statute which had been repealed. This motion was-overruled, and sentence imposed.
When the act of 1884, a local act dealing, only with a portion •of Alcorn county, was enacted, there was no general law in our statute books prohibiting the sale of intoxicating liquor. This act was one of the many local acts passed at various times pro*532hibiting the sale of intoxicating liquor in certain localities. Until the passage of the acts of 1908 we had no- general law-prohibiting the sale of intoxicating liquors throughout the-state — no state-wide prohibition. Consequently every division of the general law dealing with such sales contained a saving-clause to the effect that “the local laws now in force prohibiting-the sale or barter or giving away of liquors, bitters or drinks,, shall remain in force until amended or repealed.” In the Code-of 1906 this saving clause is contained in section 1793. This saving clause was enacted, of course, to prevent the repeal, by implication, of the local laws. In 1908 the legislature revised the law relating to the sale of intoxicating liquor by enacting; chapters 113, 114, and 115 of the acts of that session, and for the' first time enacted a state-wide prohibition law. Each of these acts — that is, chapters 113, 114, and 115, acts of 1908 — by-express provision repeals all laws or parts of laws in conflict therewith; and chapter 115 amends section 1793 of the Code,, so as to omit therefrom the saving clause relative to local acts,, so that it is clear that it was not the intention of the legislature-to continue the local acts in force, but, on the contrary, that every portion of the state should be governed by the same law-in so far as the sale of intoxicating liquor is concerned.
Omitting any discussion of that portion thereof dealing with the giving away of intoxicating liquors, because the same is not' here involved, the act of 1884 conflicts with the acts of 1908 in at least three particulars, in its provisions relative to the sale-of liquor. It prohibits altogether the sale of alcohol by. drug'gists and the sale of wine for sacramental purposes, while the-latter permits both under certain restrictions, and the punishment provided by it is materially different, not in kind,, but in degree, from the punishment provided by the latter. It follows, therefore, that the act of 1884, -in so far as it deals with the sale of intoxicating liquor, was repealed by the acts' of 1908.
*533There were quite a number of local acts of this character passed at various times prior to 1908, all different from the acts of 1908, and most of them different from each other. Were the same to remain in force, the law governing the sale of intoxicating liquor, instead of being uniform throughout the state, would be one thing in one locality and another thing in another locality.
Since the affidavit charged appellant with violating a statute which had been repealed, it charged him with the commission of no offense, and the motion in arrest of judgment should have been sustained.

Reversed and remanded.